Per Curiam.

The papers submitted clearly show that plaintiff’s cause of action is solely for severance pay, the right to which would arise from the collective bargaining agreement. She was relegated to this instrument for remedial action and was bound by its provisions. The redress accorded therein is arbitration between the union and the employer, requested by the union. After reviewing all the circumstances of her discharge the union decided that submission of her grievance to arbitration was unwarranted. She had entrusted the enforcement of her rights to her union representative and, if the union failed to preserve them, her only recourse was against the union (Parker v. Borock, 5 N Y 2d 156).
*507The original order and order entered on reargument adhering to original decision should be reversed, with $10 costs, and defendant’s motion for summary judgment granted.
Concur — Hoestadter, J. P., Aurelio and Tilzer, JJ.
Order reversed, etc.